     Case 8:18-cv-02081-AG-KES Document 21 Filed 11/08/19 Page 1 of 2 Page ID #:107




 1

 2

 3

 4

 5                                                         JS-6
 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     DONNA DUGO, an individual,
              Plaintiff,                  Case No.: SA 8:18-cv-02081 AG-KES
13

14     v.                                 ORDER DISMISSING
15
       VIRGIN AMERICA, INC.,
16     ALASKA AIRLINES, INC.; and
17     DOES 1-10, inclusive,
18
                     Defendant.
19

20

21

22

23

24

25

26

27

28

                                           -1-
     Case 8:18-cv-02081-AG-KES Document 21 Filed 11/08/19 Page 2 of 2 Page ID #:108




 1

 2                                          ORDER
 3          IT IS HEREBY ORDERED, pursuant to the above stipulation, as follows:
 4          Plaintiff Donna Dugo’s causes of action for (1) Violation of the Unruh Civil
 5    Rights Act, (2) Violation of the California Disabled Persons Act, (3) Violation of
 6    Section 503 of the Rehabilitation Act of 1973, and (8) Unfair Business Practices be
 7    dismissed and hereby are dismissed with prejudice.
 8

 9    DATED: 11/8/19
10
                                      HON. ANDREW J. GUILFORD
11
                                      UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -2-
